BY THE COURT:
We have considered the motion of counsel for cei'tain of the defendants in error herein filed March 30, 1931 asking the court to advance the hearing of .such motion and also the motion of same counsel filed March 30, 1931 asking the court to, in effect, make certain findings of fact in said cause. This is an error case and findings of fact are not permisible in a proceeding in error.
We have prepared and will file with the Clerk of Court a journal' entry in accordance with the mandate of the Supreme Court in the above case and the motion to advance therefore, becomes unnecessary and may be overruled.
For the information of counsel, however, we will state that this court at no time was at variance as to the inferences that must be drawn from the evidence in this case. We are agreed that the Building and Loan Company in all of its transactions acted in good faith and the record supports no other conclusion. Likewise, we are of one opinion that the mechanics’ lien claimants, whose causes were determined in the judgment entry at all times acted in good faith. Our difference of opinion arose solely from a construction of the law of the case involved. We appreciated full well at all times that we had no power to reverse an error case on the weight of the evidence unless by an action of á full court.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.